United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 13, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 06-40315
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

FRANCISCO MONTEZ,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. 2:05-CR-343-1
                         --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Francisco Montez appeals his sentence for conspiracy to

possess with intent to distribute more than 100 kilograms of

marijuana.     Montez argues that the evidence is insufficient to

support sentence enhancements imposed for obstruction of justice

and for his role in the offense.     Montez’s arguments are not

reviewable on appeal because he waived both issues at sentencing.

United States v. Musquiz, 45 F.3d 927, 931 (5th Cir. 1995).

Accordingly, the judgment of the district court is AFFIRMED.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.